UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-202030 NEW FUEL SYSTEMS INC. (Exact name of registrant as specified in its charter) British Columbia, Canadaand State of Wyoming, USA (State or other jurisdiction of incorporation or organization) 26-3937768 (I.R.S. Employer Identification No.) 5641 – 201 Street, #210 Langley, BC, Canada (Address of principal executive offices) V3A 8A4 (Postal Code) (604) 532.2090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: Accelerated filer: Non-accelerated filer: Smaller reporting company:X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo XXX As of March 31, 2015the total number shares of New Fuel Systems Inc. common stock outstanding is 38,726,839. - 1 - PART ONE – FINANCIAL INFORMATION Item 1. Financial Statements. New Fuel Systems Inc. Condensed Interim Consolidated Financial Statements (Expressed in Canadian Dollars) Period Ended March 31, 2015 and 2014 (Unaudited) - 2 - Stated in Canadian dollars Notes March 31, 2015 December 31, 2014 ASSETS Current assets Cash $ $ Available-for-sale securities 4 Prepaid expenses Total current assets Deferred charge 6 Equipment 3 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Current liabilities Trade and other payables 5 $ $ Due to related party 9 Total current liabilities Shareholders’ Equity Share capital 6 Accumulated other comprehensive income (loss) ) Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Going concern (note 1) - 3 - NEW FUEL SYSTEMS INC. Condensed Interim Consolidated Statements of Operations and Comprehensive Loss For the three months ended March 31, 2015 and 2014 (Unaudited) Stated in Canadian dollars Notes Expenses Amortization - equipment Bank charge 38 Investor relations and filing fee Professional fees Office and miscellaneous Management fees 9 Rent 9 Travel and automobile expenses Other item Foreign exchange gain or (loss) ) Net loss for the period ) ) Unrealized gain (loss)on available-for-sale securities ) Comprehensive (loss) for the period ) ) Basic and diluted loss per share ) ) Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these consolidated financial statements - 4 - NEW FUEL SYSTEMS INC. Condensed Interim Consolidated Statements of Cash Flows For the three months ended March 31, 2015 and 2014 (Unaudited) Stated in Canadian dollars Cash flows used in operating activities Loss for the year $ ) $ ) Adjustments for non-cash items: Amortization – equipment Changes in non-cash working capital items: Changes in prepaidexpenses Changes in trade and other payable ) ) Net cash used in operating activities ) ) Cash flows from financing activities Due to related party ) Proceeds from shares issued Net cash from financing activities Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements - 5 - New Fuel Systems Inc. Notes to the Condensed Interim Consolidated Financial Statements Period Ended March 31, 2015 (Expressed in Canadian dollars) (Unaudited) 1. Nature of Operations and Going Concern New Fuel Systems Inc. (“the Company”) was incorporated under the “British Columbia Business Corporation Act” on March 2, 2005 under the name Lighting Ridge Resources Inc., and changed its name to New Fuel Systems Inc. on February 21, 2007. The Company’s registered office and principal place of business is Unit 210, 5treet, Langley, British Columbia, Canada, V3A 8A4. The Company’s principle business activity is focusing on the identification, acquisition, development, and commercialization of renewable, alternative energy technologies globally. These condensed interim consolidated financial statements were authorized for issue by the Audit Committee and Board of Directors on May 29, 2015. These condensed interim condensed consolidated financial statements are prepared on a going concern basis, which presumes that the Company and its wholly owned subsidiaries (collectively, the “Group”) will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. These condensed interim financial statements should be read in conjunction with the annual audited consolidated financial statements of the Company for the fiscal year ended December 31, 2014. These financial statements have been prepared using accounting principles applicable to a going concern which assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business rather than through a process of forced liquidation. The ability of the Company to carry out its business objectives is dependent upon the Company’s ability to receive continued financial support from related parties or by obtaining public equity financing and to develop its businessplan resulting in the generation of profitable operations in the future or by identifying, evaluating and negotiating an acquisition of, a participation in, or an investment of an interest in a technology or business that will generate profitable operations in the future.In order to continue as a going concern and meet its corporate objectives, the Company will require additional financing through debt or equity issuances or other available means. There is no assurance that the Company will be able to obtain adequate financing in the future or that such financing will be on terms advantageous to the Company. These financial statements do not reflect the adjustments to the carrying value of assets and liabilities, or the impact on the statement of operations and comprehensive loss and financial position classifications that would be necessary were the going concern assumption not appropriate. There can be no assurance that a viable business opportunity that can be adequately financed will be identified and available to the Company. Additional equity and/or debt financing is subject to the global financial markets and prevailing economic condition. These matters and conditions indicate the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as going concern. These condensed interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Electric City Motor Corporation and Water Evolution Systems Inc. All inter-company transactions and account balances have been eliminated. As at March 31, 2015, the Group has not generated any revenue and has incurred an accumulated deficit of $1,305,827. - 6 - 2. Significant Accounting Policies The condensed interim consolidated financial statements of the Company have been prepared in accordance with International Accounting Standards 34, Interim Financial Reporting (“IAS 34), using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). The accounting policies and methods of computation applied by the Company in these interim financial statements are the same as those applies in the Company’s annual financial statements as at and for the year ended December 31, 2014. The condensed interim consolidated financial statements do not include all of the information required for full annual financial statements. Recent Accounting Pronouncements (i) New standards and interpretations adopted IAS 16 Property, plant and equipment (“IAS 16”) and IAS 38 Intangible assets (“IAS 18”) On January 1, 2015, the Company adopted the amendments to IAS 16 and IAS 38, which clarify how an entity calculates the gross carrying amount and accumulated depreciation when a revaluation is performed. Adoption of the standards did not have a material impact on the consolidated financial statements of the Company. IAS 24 Related party disclosures (“IAS 24”) On January 1, 2015, the Company adopted the amendments to IAS 24. IAS 24 which clarify that a management entity, or any member of a group of which it is a part, that provides key management services to a reporting entity, or its parent, is a related party of the reporting entity. The amendments also require an entity to disclose amounts incurred for key management personnel services provided by a separate management entity. This replaces the more detailed disclosure by category required for other key management personnel compensation. The amendments will only affect disclosure and did not have any impact on the consolidated financial statements of the Company. IFRS 13 “Fair Value Measurement” On January 1, 2015, the Company adopted IFRS 13. IFRS 13 is a comprehensive standard for fair value measurement and disclosure for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction, between market participants, at the measurement date. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and does not always reflect a clear measurement basis or consistent disclosures. The amendments to IFRS 13, issued in December 2013, clarify that the portfolio exception applies to all contracts within the scope of IFRS 9 Financial instruments or IAS 39 Financial instruments: Recognition and measurement, regardless of whether they meet the definitions of financial assets or financial liabilities in IAS 32 Financial instruments: Presentation. Adoption of the standards did not have a material impact on the consolidated financial statements of the Company. - 7 - 2. Significant Accounting Policies - Continued (ii) New standards and interpretations not yet adopted Standards issued but not yet effective up to the date of issuance of the Group’s consolidated financial statements are listed below. This listing is of standards and interpretations issued, which the Group reasonably expects to be applicable at a future date. The Group intends to adopt those standards when they become effective. The Group does not expect the impact of such changes on the consolidated financial statements to be material. IFRS 9 Financial instruments (“IFRS 9”) IFRS 9 was issued in November 2009 and subsequently amended as part of an ongoing project to replace IAS 39 Financial instruments: Recognition and measurement. The standard requires the classification of financial assets into two measurement categories based on the entity’s business model for managing its financial instruments and the contractual cash flow characteristics of the instrument. The two categories are those measured at fair value and those measured at amortized cost. The classification and measurement of financial liabilities is primarily unchanged from IAS 39. However, for financial liabilities measured at fair value, changes in the fair value attributable to changes in an entity’s “own credit risk” is now recognized in other comprehensive income instead of in profit or loss. This new standard will also impact disclosures provided under IFRS 7 Financial instruments: disclosures. In November 2013, the IASB amended IFRS 9 for the significant changes to hedge accounting. In addition, an entity can now apply the “own credit requirement” in isolation without the need to change any other accounting for financial instruments. IFRS 9 applies to financial statements for annual periods beginning on or after January 1, 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers (“IFRS 15”) IFRS 15 deals with revenue recognition and establishes principles for reporting useful information to users of financial statements about the nature, timing and uncertainty of revenue and cash flows arising from an entity’s contracts with customers. Under IFRS 15, revenue is recognized when a customer obtains control of a good or service and thus has the ability to direct the use and obtain the benefits from the good or service. The standard replaces IAS 18, Revenue, and IAS 11, Construction Contracts, and related interpretations. The standard is effective for annual periods beginning on or after January 1, 2017, with early adoption permitted. The IASB has issued an exposure draft that would, if approved defer the effective date to January 1, 2018. - 8 - 3. Equipment Computer Office Machinery equipment equipment Equipment Total Cost Balance, at December 31, 2013 $ $ $
